                      Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 1 of 46

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
                                                                                                                             Doc#l

                                      United States District Court
                                                                        for the
                                                          District ofNew Hampshire

              In the Matter ofthe Search of
                                                                            )
         (Briefly describe the property to be searched                      )
          or identify the person by name and address)                       )               Case No. 1:21-mj- 74-01-AJ
        15 Craven Terrace, Derry, New Hampshire                             )
                                                                            )
                                                                            )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Please see attachment A.

located in the                                    District of             New Hampshire                 ,there is now concealed (identify the
person or describe the property to be seized)'.
 Please see attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more)'.
               fif evidence of a crime;
                 fff contraband, fruits of crime, or other items illegally possessed;
                 SZf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                      Offense Description
        18 U.S.C. § 1030(a)(2)(C)                 Accessing a protected computer without authorizatio n to obtain information
        18U.S.C.§1343                             Wire fraud


         The application is based on these facts:
        Please see attached affidavit.

           af Continued on the attached sheet.
           □ Delayed notice of        days (give exact ending date ifmore than 30 days:                                   ) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                      Is/ Damien A. Colon
                                                                                                       Applicant's signature

                                                                                                   S.A. Damien A. Colon, FBI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            03/17/2021
                                                                                                         Judge's signature

City and state: Concord, New Hampshire                                               Hon. Andrea K. Johnstone, U.S. Magistrate Judge
                                                                                                       Printed name and title
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 2 of 46




UNITED STATES DISTRICT COURT                  )
                                              )
DISTRICT OF NEW HAMPSHIRE                     )


                                    AFFIDAVIT


      I, Damien A. Colon, being duly sworn, state as follows:


      1.     I am a Special Agent with the Federal Bureau of Investigation. I have

been so employed since approximately May 2015. As part of my duties as an FBI

Special Agent, I investigate criminal violations relating to computer network

exploitation, unauthorized access to computer networks, economic espionage, theft of

trade secrets, and wire fraud. I have participated in the execution of multiple search

warrants.

      2.     This affidavit is made in support of an application for a warrant to

search the single family residence located at 15 Craven Terrace, Derry, New

Hampshire, further described in Attachment A (“Subject Premises”), for evidence

and instrumentalities of violations of Title 18, United States Code, Sections 1030 and

1343(the “Subject Offenses”), further described in Attachment B.

      3.     The statements in this affidavit are based on my personal knowledge.

and on information I have received from other law enforcement personnel and from

persons with knowledge regarding relevant facts. Because this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included

each and every fact known to me concerning this investigation. I have set forth facts

that I believe are sufficient to establish probable cause to believe that evidence.



                                          1
          Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 3 of 46




instrumentalities, and fruits of violations of Title 18, United States Code, Sections

1030 and 1343, are located in the Subject Premises.

   I.         SUMMARY

         4.     As detailed below, an international company located in the Northern

District of Illinois (“Company A”) was the victim of a cyber attack in which a then-

unidentified cyber actor (the “UCA”) gained unauthorized access to Company A’s

computer network beginning on or about September 28, 2020. After obtaining access

to Company A’s computer network, the UCA made changes to Company A’s active

directory,1 navigated to servers that hosted applications used to develop and store

Company A software source code, elevated privileges, and exfiltrated software source

code. According to Company A, the exfiltrated source code was integrated into

Company A communication devices and used to unlock features on its communication

devices.

         5.     Based on Company A network logs, agent interviews of Company A

employees, and records provided by multiple internet service providers, the UCA

appears to be ANDREW MAHN, a former Company A employee, who resides at the

Subject Premises.

   II.        FACTS SUPPORTING PROBABLE CAUSE TO SEARCH

              a. The Spear-phishing Attack on Company A

         6.     According to Company A, during the initial phase of the cyber attack,



^ According to techtarget.com, and based on my training and experience, the main service
offered by active directory is domain services. Domain services verify access when a user
signs into a device or attempts to connect to a server over a network. Active Directory Domain
Services controls which users have access to each resource, hke a file or application.
                                              2
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 4 of 46




the UCA sent spear-phishing emails to thirty-one unique Company A employee email


addresses in four waves from August 7, 2020 through September 29, 2020.

       7.     More specifically, the spear-phishing emails sent from noreply@comm-


[Company A abbreviation].com (Subject Account 4)2 ostensibly prompted recipients


to log into their Company A accounts and provided a hyperlink that led to a fake


Company     A   login   page   hosted   at   Subject   Account    1 (comm-[Company         A


abbreviation].com).

       8.     In my review of search warrant results for Subject Account 4,1 observed


numerous spear-phishing emails, including this example:^

       eTime User,
       There is a task awaiting your approval in ADP Payroll (eTime). Please click
       here
       hxxps://comm-[Company A abbreviation]
       [.]com/oamprod/employee_login_new/request_id2486818476358574275/ to log
       into eTime and view the message. Your prompt attention is appreciated.

       Message Subject: Approvals Pending
       Notification Date: 8/7/2020
       Regards,
       [Company A] Payroll Team.

       9.     According to a report from Company A’s Enterprise Information


Security Team (“EIS Team”), the fake login page linked to in the email above




2 On October 30, 2020, the Honorable Jeffirey Cummings, U.S. Magistrate Judge for the
United States District Court for the Northern District of Illinois, issued a warrant(20 M 571)
to NameCheap, Inc. for the search of a domain and corresponding email addresses associated
with UCA activity, namely comm-[Company A abbreviation].com (“Subject Account 1”), mail-
comm-[Company A abbreviation].com (“Subject Account 2”), sds@comm-[Company A
abbreviation].com (“Subject Account 3”), noreply@comm-[Company A abbreviation].com
(“Subject Account 4”), and harper@comm-[Company A abbreviation].com (“Subject Account
5”).
2 In excerpts throughout this affidavit, “hxxps” has been substituted for “https” to prevent
accidental loading by a web browser.

                                             3
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 5 of 46




contained both “User ID” and “Password” fields. Additionally, Company A kept

internal network logs (provided to the FBI by the EIS Team) which documented

Company A employees’ receipt of the spear-phishing emails, the UCA’s attempts to

log into Company As network using spear-phished credentials, and Company A

employees who entered their data into the fake landing page. According to these logs

at least five of the spear-phishing email recipients input their Company A employee

credentials into the fake login page.

       10.   According to Company A, after harvesting Company A employee login

credentials via the fake login page, the UCA contacted at least one of the spear¬

phishing email recipients via text messages using +12242768645(“Subject Phone 1”).

(Company A provided the FBI with screenshots of these text messages, as discussed

further below, which I have also reviewed.) According to Google records. Subject

Phone 1 was a Google Voice number associated with the Google Account ID

86326613646 (Subject Account 6), which was registered using Subject Account 5

(harper@comm-[Company A abbreviation].com).^ According to Company A, and as

confirmed by my review of the messages, the text messages were intended to socially

engineer^ a Company A employee (“Individual B”) into providing a multi-factor

authentication code, which when combined with Individual B’s username and

password, would allow the UCA to gain access to Company A’s computer network.



^ Subject Account 6 was also included in the search warrants issued on October 30, 2020.
® According to csoonline.com, and based on my training and experience, social engineering is
the art of exploiting human psychology, rather than technical hacking techniques, to gain
access to buildings, systems, or data. For example, a social engineer might call an employee
and pose as an information technology support employee within their organization to trick
the employee into divulging his/her password.
                                             4
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 6 of 46




According   to   Company      A, the     UCA      obtained   Individual     B’s   multi-factor

authentication code on or about September 28, 2020. Company A obtained

screenshots of some of these messages from at least one of the employees who received

these spear-phishing emails and related text messages. The following messages,

contained in the EIS Report, are examples of text messages sent from Subject Phone 1

to a Company A employee:

      Reminder:[Company A] Okta Periodic Security Verification: Verify this
      phone for your [Company A] Okta access. Reply YES if this phone is still
      assigned to [Company A employee]. Reply NO to de-link this phone from
      [Company A employee].

      Okta Message: We’re having issues verifying you. If you’re unable to verify
      your phone now, we’ll automatically try again later (Code 410).

      No response received. Please reply to this conversation with the 6-8 digit code
      sent to your mobile device. We’ll try again in a moment, or later if the process
      cannot be completed at this time.

      11.    According to Subject Account 4 email search warrant results, Individual

B previously received emails from Subject Account 4 that appeared to prepare him

for receipt of UCA text messages relating to Company A network authentication. For

example, on September 2, 2020, Individual B received the following email:

      Okta Single-Sign-On (SSO) Verification Notice
      All Okta users will receive with in the next 14 days a text message from the
      Okta verification service. This text message will originate from an Illinois area
      code for US-based employees. This text message confirms your two-factor
      device is still in use and is assigned to the user it was originally registered to.
      Response to this text message is required or your device wlQ be unregistered
      and you will be unable to access [Company A] VPN services without re
      registering via your directory supervisor’s account. When the text message
      arrives, follow the prompts. You will be sent a 4-8-digit code. This code must
      be sent back to the verification sei*vice via text message to confirm your
      account...




                                              5
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 7 of 46




      12.   According to Company A network logs detailing the UCA’s activity on

its network (“EIS Logs”), after gaining full access to Individual B’s Company A

account, the UCA added phone numbers to Individual B’s user profile, which

permitted the UCA to have persistent access to the Individual B’s account through

phone numbers controlled by the UCA.As a result of these profile changes, two-factor

authentication codes were then sent to UCA-held phone numbers rather than to the

Company A employee.

      13.   According to Company A, the UCA’s familiarity with Company A’s

network infrastructure and applications was apparent based on the content of the

spear-phishing emails and the content of the fake login page. More specifically, the

spear-phishing emails sent from Subject Account 4 referenced and included the logo

for a communication application developed and utiHzed by Company A. Further, the

subject lines of the spear-phishing emails referenced legitimate communication

application workgroups within Company A. Lastly, according to Company A, the fake

login page resembled a legitimate login page last utilized by Company A in

approximately 2018 (which, as discussed below, is when MAHN last worked for

Company A).

      14.    According to Company A, the UCA’s familiarity with Company A’s

computer systems was also evidenced by the UCA’s navigation to servers hosting

Company A software code and tools, specifically a code management and source code




                                         6
         Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 8 of 46




repository hosting service named Bitbucket,^ shortly after gaining access to its

network, as opposed to more generalized reconnaissance of Company A’s network.

More specifically, the UCA exfiltrated source code that is used, among other things,

to unlock features on Company A communication devices that normally require

additional payments for this software.

             b. The EIS Team Observed the VGA’s Use of a Comcast IP Address on
                September 28, 2020 and October 13, 2020

       15.     According to the EIS Logs, the UCA’s changes to Individual B’s account

profile (namely the addition of UCA controlled phone numbers for two-factor

authentication), occurred between 21:15:54 Universal Coordinated Time (UTC) and

21:30:26 UTC on September 28, 2020. According to the EIS Logs, the IP addresses

associated with this activity were 18.216.71.43 and 73.159.4.46. According to an open

source Whois query for IP addresses 18.216.71.43 and 73.149.4.46, these IP addresses

resolved to Amazon Web Services(“AWS”) and Comcast, respectively.

       16.     According to the EIS Logs, IP address 18.216.71.43 (the “AWS IP”, or

Subject Account 8)^ was identified as associated with UCA activity on September 28,

2020 during the period 21:15:54 UTC through 22:15:44 UTC. According to the EIS

Logs, the IP address 73.149.4.46 (“Comcast IP”) was identified as associated with




® According to Bitbuckefs parent company website, Bitbucket is a Git repository management
solution designed for professional teams. Bitbucket gives users a central place to manage Git
repositories, collaborate on source code, and guides users through the development process.
^ On December 30, 2020, the Honorable M. David Weisman, U.S. Magistrate Judge for the
United States District Court for the Northern District of Illinois, issued a warrant to AWS
for the search of Subject Account 8 and to Google for the search of an email account subscribed
to “Andrew Mahn,” namely andrewmahn@gmail.com (“Subject Account 7”)(20 M 680 & 681).


                                              7
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 9 of 46




UCA activity, specifically the activation of a new authentication factor for Individual

B’s Company A account, on September 28, 2020 at 21:30:26 UTC.

      17.     As detailed in the EIS Logs, the Comcast IP was associated with UCA

activity again on October 13, 2020 from 17:26:55 UTC through 18:14:43 UTC; the

hostname® associated with this session was 'DESKTOP-J022HTC.’ Notably,

according to the EIS Logs, this hostname was first observed as associated with UCA

activity on September 28, 2020, the first day of the cyber attack, at 22:31:46 UTC, or

approximately one hour after the UCA first used the Comcast IP.

            c. The Comcast IP Was Linked to MAHN’s Logins to Company A's External
               Websites Prior to and During the Cyber Attack

       18.    According to Company A, an examination of Company A network logs

revealed previous use of the Comcast IP to authenticate to Company A’s externally

hosted customer website during the period in which the UCA was sending spear¬

phishing emails to Company A employees and in the days preceding the EIS Team’s

mitigation of the cyber attack. The user credentials associated with these logins was

 amahn@[Entity AJ.com.'

       19.     According to Apple subscriber records for an Entity A cellular phone

registered to MAHN, the email account amahn@[Entity Aj.com was used by MAHN.

According to Company A, MAHN was formerly employed by Company A as a

technician until approximately 2018, and was currently employed by Entity A. As

part of his job at Entity A, MAHN purchased communications products from



® According to techterms.com, and based on my training and experience, a hostname is a label
that identifies a hardware device, or host, on a network. Hostnames can be modified by users,
and the manner in which this is done varies based on a user’s operating system software.

                                             8
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 10 of 46




Company A on behalf of Entity A and regularly emailed with several Company A

employees, including Individual B (one of the victims of the spear-phishing attack

discussed above).

      20.    On or about November 9, 2020, Company A provided the FBI with email

correspondence between MAHN and Company A employees. In these emails, MAHN

communicated with Company A employees (using amahn@[Entity A].com) regarding

part orders, hcense entitlements for Company A software products, and the

programming of Company A devices.

      21.    According to Company A records, hlAHN’s Company A customer

account, which required authentication via an identity management solution named

Okta,9 was registered on or about August 16, 2019. According to Company A, anyone

could create a Company A customer account. Creating such an account allowed users

to view previous orders, manage previous orders, participate in blogs, and obtain

information about Company A’s products. According to Company A, in this respect.

Company A’s external website functioned much like an E-commerce website.

      22.    According to the EIS Logs, and supplementary computer network logs

provided by the EIS Team (“Supplementary Logs”), MAHN used the Comcast IP to

authenticate to Company A’s external website and navigate to various Company A

webpages, like ‘business.[Company A].com’, on August 16, August 17, August 22,

August 24, August 26, August 28, August 31, September 2, September 3, September




® According to its website, Okta is an identify management service solution that provides
secure identity management with multi-factor authentication. Okta helps companies manage
and secure authentication into applications.
                                           9
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 11 of 46




16, October 14, October 15, and October 20, 2020—which is before and during the

time period of the cyber attack.

      23.     According to logs for Company A’s external website, MAHN used the

Comcast IP in the days preceding the cyber attack and during the period of the cyber

attack, which occurred during the period September 28, 2020 through approximately

October 25, 2020. According to the EIS Logs, MAHN logged into Company A’s

external website (using his amahn@[Entity A].com account) with the Comcast IP on

October 14, 2020 at 22:26:13 UTC, or approximately thirty hours after UCA activity

was associated with the Comcast IP on October 13, 2020.

      24.     Notably, according to records from Google, approximately one day before

on October 13, 2020 at 16:37:59 UTC, the UCA also logged into Subject Account 6

using the Comcast IP, or within approximately nineteen seconds of the UCA’s

observed activity on Company A’s network. As discussed above. Subject Account 6 is

the Google account associated with the Google Voice phone number used to socially

engineer Individual B into giving up his Company A two-factor authentication code.

            d. The User Agent Strings Associated with MAHN’s Logins to Company A's
               Customer Website Match Those of the UCA During AVPS Account Login

      25.     As detailed above, according to Company A, the UCA’s first successful

authentication to Company A’s network using Individual B’s stolen credentials

occurred on September 28, 2020. According to the EIS Logs, the UCA’s first activity

on Company A’s network utilized the AWS IP (Subject Account 8).

      26.      According to subscriber records from AWS, the AWS account had

Account Number 878801018737, and was registered with apparently fictitious


                                          10
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 12 of 46




information: the company name “commmot,” a Homer Glen, Illinois address that

appears to be for a small network design company, Company A CEO’s first and last

name, and email address “notification@comm-[Company A abbreviationj.com.

According to NameCheap records, this subscriber information matched subscriber

records for Subject Account 1, which is the NameCheap domain used to send spear¬

phishing emails to Company A employees beginning on August 7, 2020. (Notably,

according to AWS Account subscriber records, Subject Account 8 was created on

August 7, 2020.)

       27.    As detailed above, MAHN authenticated to Company A’s customer

website using the Comcast IP in the period before and during the cyber attack.

According to the EIS Logs and the Supplementary Logs, specifically the web

application firewall logs, there were approximately twenty-eight instances during the

period August 22, 2020 through November 26, 2020 in which the user agent string

‘Amazon CloudFront” was identified as the user agent string associated with (1)

MAHN’s authentications and/or web traffic originating from the Comcast IP and (2)

a second IP address used by MAHN,namely 65.96.153.157.

       28.    According to logs produced by AWS, the UCA logged into Subject

Account 8’s user console on August 7, 2020 at 12:40:52 UTC using IP address

173.0.77.12. The following user agent string was associated with this login:




10
  According to open sources, and based on my training and experience, a user agent string is
an alphanumeric string that identifies the agent or program making a request to a web server
for a resource, like a webpage or file. The user agent string contains the user application or
software, the operating system and their versions, web client, web client version, and the
engine responsible for the content display.
                                             11
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 13 of 46




      Mozilla/5.0 (Windows       NT   10.0; Win64; x64; rv:79.0) Gecko/20100101
      Firefox/79.0

      29.      According to the EIS Logs, approximately nine days later, on August 16,

2020 at 22:25:53 UTC, MAHN authenticated to Company A’s external customer

website using the Comcast IP. The following user agent string was associated with

this login:

       Mozilla/5.0(Windows NT 10.0; Win64; x64; rv:79.0) Gecko/20100101
       Firefox/79.0

       30.     As detailed above, the user agent string associated with the UCA’s login

to Subject Account 8 is an exact match for the user agent string associated with

MAHN’s logins to Company A’s customer website on August 16, 2020.

       31.     Also according to the AWS Logs, the user agent string associated with

the Subject Account 8 user console login on August 14, 2020 was as follows:

       Mozilla/5.0 (Windows      NT    10.0; Win64; x64; rv:79.0) Gecko/20100101
       Firefox/79.0

       32.     As referenced above, according to the EIS Logs, this user agent string is

an exact match for MAHN’s authentication to the Chicago Company’s customer

website two days later on August 16, 2020. While a user agent string is not a unique

identifier, based on my training and experience, identical user agent strings

correlated with additional known identifiers can be used to characterize and attribute

activity on a network to a specific cyber actor.

             e. The Comcast IP and other IP Addresses Used by the UCA During the
                Cyber Attack Were Used to Log into Subject Account 6

       33.     As noted above, on October 30, 2020 the Honorable Jeffrey Cummings,

U.S. Magistrate Judge for the U.S. District Court for the Northern District issued a
                                           12
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 14 of 46




search warrant for Subject Account 6. According to records produced by Google in

response, Subject Phone 1 (a Google Voice phone number) was associated with

Subject Account 6. According to Google login records, the UCA logged into Subject

Account 6 with nine unique IP addresses during the period August 8, 2020 through

October 13, 2020. According to the EIS Logs and logs for Subject Account 8, most of

these IP addresses were associated with UCA activity during the cyber attack.

      34.   For example, according to Google login records, the UCA logged into

Subject Account 6 using IP address 194.99.105.76 on October 12, 2020. A query of the

EIS Logs for this IP address revealed it was associated with UCA activity on

Company A’s network on October 12, 2020 between 10:55:55 UTC and 20:05:22 UTC.

The hostname associated with this activity was DESKTOP-J022HTC. According to

the EIS Logs, this hostname was also linked to UCA activity on October 13, 2020 at

17:26:55 UTC. Notably, the IP address associated with this activity was the Comcast

IP.

      35.   Further, according to Google login records, the UCA logged into Subject

Account 6 using the Comcast IP on October 13, 2020 at 16:37:59 UTC. According to

the EIS Logs, the UCA used the Comcast IP to log into Company A’s network on that

date at 00:48:37 UTC.

         /. Subject Account 6’s search history Supports MAHN Being the UCA

      36.   The Google search warrant production for Subject Account 6(the Google

account linked to the Google Voice number involved in the spear-phishing campaign

against Individual B) also included search history for Subject Account 6. The search



                                        13
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 15 of 46




history identified both search terms used by the UCA and hyperlinks for sites visited

by the UCA from Google searches.

       37.   A review of the search history revealed the UCA performed searches for

information related to various stages of the cyber attack after logging into Subject

Account 6. For example, according to the search history:

   ●   On August 31, 2020, the UCA searched for “(224) 276-8645 Change Transfer
       Delete.” Notably this is the phone number for Subject Phone 1 (the Google
       Voice number of Subject Account 6 that was used as part of the spear-phishing
       attack).
   ●   On September 28, 2020 at 21:37:49 UTC,the day the UCA gained initial access
       to Company A’s network using Individual B’s stolen credentials, the UCA
       searched for “okta default method.” (As discussed above, Okta provided two-
       factor authentication for Company A’s network.)
   ●   On October 2, 2020, the UCA searched for “bitbucket clone all” and visited a
       stackoverflow.com^® forum webpage titled “How to clone all git bitbucket
       repositories with a single script - Stack...” According to Company A, shortly
       after gaining initial access to Company A’s network, the UCA navigated to a
       source code repository and code management solution employed by Company
       A named Bitbucket.
   ●   On October 3, 2020, the UCA searched for “comm-[Company A
       abbreviationJ.com” (which is Subject Account 1, the website hosting the fake
       Company A login page used in the spear-phishing attack).

       38.   As detailed above, the aforementioned searches were consistent with

information previously provided by Company A pertaining to the cyber attack.

However, the search history also contained UCA search history that, based on

MAHN’s employment records. Company A external website navigation associated

with MAHN’s username amahn@[Entity AJ.com, and historical email correspondence

between MAHN and Company A employees, appeared to identify MAHN as the

operator of Subject Account 6. For example, according to the search history:

   ●   On October 3, 2020 at 13:14:22 UTC, the UCA visited a website titled “ECAT
       online and/or Price options for[Company A device family (“Device Family 1”)J-


                                         14
          Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 16 of 46




         Communications...” As part of the investigation, I viewed that webpage, which
         was a “communications.support” forum titled “ECAT online and/or Price
         options for [Device Family 1].” The first post in that thread referenced Device
         Family 1, model 7000.
     ●   On October 7, 2020 at 23:40:49 UTC and 23:40:53 UTC, respectively the UCA
         searched for “cfx256” and visited another communications.support forum
         thread titled “CFX-256 encryption and Localized enable encryption.”

         39.   MAHN’s activity on Company A’s external website also included

connections to the communications.support forum. More specifically, according to the

EIS Logs, communications.support was identified as a unique referrer^^ associated

with MAHN’s login credentials and the Comcast IP. The referrer URL appearing in

the EIS Logs was https://communications.support/threads/19125-5-year-warranty-

breaks-[Company A]-FW-upgrade-policy?p\+127869 and was associated with a

Company A customer account session beginning with MAHN’s authentication on

September 2, 2020 at 16:31:51 UTC using the Comcast IP.

         40.   Additionally, a query of the EIS Logs for those events referencing Device

Family 1 and associated with MAHN’s Company A customer account username

amahn@[Entity Aj.com returned 136 GET12 request events referencing Device

Family 1. Further, the communciations.support forum page named a specific model

of Device Family 1, namely “7000.” According to email correspondence provided by

Company A, on April 24, 2019, a Company A employee emailed MAHN at




11
   According to open sources, and based on my training and experience, referral traffic is akin
to a recommendation from one website to another. Referral traffic is used to denote incoming
traffic on a website as a result of clicking on a URL on another site.
12
    According to codeacademy.com, and based on my conversations with experienced FBI
agents, a GET request is an HTTP request to a server to retrieve a specific resource, like a
webpage it should display.
                                              15
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 17 of 46




amalin®[Entity AJ.com. In her email to MAHN, with subject line “[Device Family 1]

7000,” Company A employee wrote:

      Hello Andrew, The depo received the [devices] and repair line would like to
      find out what t5^e of encryption keys should depot load back and return so the
      can be follow [sic] and proceeding accordingly, thank you.

      41.     On October 7, 2020, the UCA also performed a search for “(914)

[redacted]-2023” and “914 area code.” According to Accurint Real Time Phone records

and Company A employment records, that phone number was used by MAHN’s

former manager at Company A.

      42.     Other searches in Subject Account 6 place the UCA in the same

geographic area as MAHN and the Subject Premises. For example, according to the

search history, on October 3, 2020 at 01:18:01 UTC, the UCA searched for “03301

weather.” According to the U.S. Postal Service’s website, 03301 is the zip code for

Concord, New Hampshire. Additionally, on October 12, 2020 at 21:08:42 UTC and

21:08:46 UTC, the UCA searched for “boston weather.” According to Entity A’s

website. Entity A is located in Boston, Massachusetts.

            g. The UCA Interacted with Company A Systems of Which MAHN Had
               Direct Knowledge and Interacted with in His Position at Entity A

      43.     According to Company A, service depots were provided with Company A

software tools (the “Depot Tools”) that enabled them to service Company A devices.

Company A provided Depot Tools for every generation of Company A device.

Company A’s control of Depot Tools was achieved through Flexera software

licensing—namely, a Flexera license was needed to operate a Depot Tool. Further,




                                        16
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 18 of 46




according to Company A, the Depot Tool was run on a host computer, which was

connected to a device via a programming cable.

       44.    According to Company A, during the cyber attack, the UCA stole a Depot

Tool used to unlock features on Company A devices that were manufactured in or

prior to 2017. This limitation existed because the Depot Tool stolen by the UCA was

only compatible with Company A firmware            released prior to 2018. According to

Company A, post-2017, licensing was handled via a newer web-based Depot Tool.

       45.    According to Company A records, the UCA logged into Company A’s

network on October 17, 2020 and, using stolen credentials, created a nine-year license

for the aforementioned Depot Tool. According to Company A, this license allowed the

UCA to unlock certain features on an unlimited number of Company A radios for nine

years, or until 2029. Company A normally sells these software features at a price of

up to $175 per radio. Further, according to Company A, because firmware on

Company A devices could be downgraded, the UCA could theoretically downgrade

newly manufactured Company A devices to earlier firmware to unlock device features

using the stolen Depot Tool,

       46.    According to a Company A manager (“Individual D”), and based on prior

email correspondence in which Individual D and MAHN were participants, MAHN



13
   According to techterms.com, and based on my conversations with experienced FBI agents,
firmware is a software program or set of instructions programmed on a hardware device.
14
   Additionally, according to Individual D, also on October 17, 2020, the UCA accessed
Company A’s Flexera server and registered seven feature entitlements on a Company A radio
with a known serial number. According to Company A, that radio was originally sold to a
United Kingdom-based workforce communication and security solution company. However,
according to Individual D,subsequent resales or transfers of radios would not necessarily be
noted in Company A records.
                                            17
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 19 of 46




was responsible for radio management and would be familiar with how Company A

licenses its Depot Tools. Based on that correspondence, it appeared MAUN had

specific knowledge regarding Device Family 1 licensing. According to Individual D,

in Company A email correspondence involving Individual D and MAHN, using

amahn@[Entity A].com, MAHN inquired about past-due licensing and capacity

licenses relating to a device management software used to manage Device Family 1.

According to Individual D,Individual D was included in email correspondence dated

September 7, 2019 to MAHN, using amahn@[Entity A].com, in which Entity A was

emailed Device Family 1 licenses that it purchased from Company A. These licenses

permitted Entity A to expand its Device Family 1 radio management by 2,000

additional devices.

      47.    Additionally, according to Company A, in 2017 a Company A employee

(“Individual C”) received an email from MAHN’s former Company A manager

requesting access to a web-hosted Depot Tool that eventually supplanted the Depot

Tool stolen by the UCA. MAHN’s former manager requested this access for MAHN.

Individual C assessed MAHN likely had famiharity with Company A Depot Tools

based on his granted access to the new web-based Depot Tool in 2017 while still

employed by Company A.

      48.    As detailed above, MAHN engaged in regular email correspondence with

multiple Company A employees. This correspondence included Individual B and

others targeted by the UCA during the spear-phishing campaign. According to emails

from Company A, MAHN, using amahn@[Entity A].com, received or was carbon-



                                        18
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 20 of 46




copied on emails in which Company A sent licensing information or entitlement IDs

for specific Company A products.

            h.   The Comcast IP Connects MAHN to the Cyber Intrusion

      49.        According to subscriber records provided by Comcast, the Comcast IP

was assigned to a customer named ‘Susan Hart’ during the period August 13, 2020

through     August     23,   2020   and   was    registered   with   the   email   address

mycircuits@protonmail.com.          As detailed above, MAHN used the Comcast IP to

authenticate to Company As customer website using the credentials amahn@[Entity

A].com beginning on August 16, 2020, or during “Susan Hart’s” lease term. Also

according to Comcast subscriber records, “Susan Hart” was assigned another IP

address (73.4.28.180)from August 13, 2020 at 23:49:49 UTC through August 15, 2020

at 19:30:00 UTC.

      50.        Additionally, at least two of MAHN’s personal accounts were accessed

using the second “Susan Hart” IP address (73.4.28.180). According to transaction

records provided by Venmo for MAHN’s Venmo account registered with Subject

Account 7 (andrewmahn@gmail.com), MAHN initiated two transfers to his Venmo-

linked bank account on August 9, 2020 using IP address 73.4.28.180. Similarly,

according to Google records for Subject Account 7(andrewmahn@gmail.com), MAHN

also logged in using IP address 73.4.28.180 on August 9, 2020 at 21:42:29 UTC.




15
  According to NameCheap records, Subject Account 1 (the domain used to create the email
account used to spear-phish Company A employees, or Subject Account 4), was registered
with mycircuits@protonmail.com, which matched the registration email used to register
“Susan Hart’s” account.

                                            19
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 21 of 46




      51.     According to Comcast subscriber records, the service address for Susan

Hart’s Comcast account was listed as

According to Accurint records, Susan Hart was associated with an address in

Winthrop, Massachusetts. However, public and government records available via

Accurint, and a query of Massachusetts records conducted by the FBI’s Boston,

Massachusetts office on or about November 3, 2020, returned no other records for an

individual named Susan Hart residing at that address.

      52.     According to a Comcast employee, Comcast was unable to locate a lessee

of the Comcast IP during the period August 23, 2020 through October 28, 2020 despite

MAHN’s use of the Comcast IP in August, September, and October 2020 to log in to

Subject Account 7. According to Comcast’s Xfinity website, an individual can obtain

Comcast Internet service and verify a Comcast account via an onhne registration

process. Therefore, it appears that MAHN used a fictitious person (“Susan Hart”) to

register internet service in an attempt to anonymize his online activity.

            i. Funds Used to Pay for the UCA NameCheap Spearphishing Account
               Originated from MAHN

       53.    As detailed above, the UCA created a NameCheap account on August 6,

2020 at 19:08:36 UTC which hosted the domain comm-[Company A abbreviationJ.com

and multiple email addresses (Subject Account 2, Subject Account 3, and Subject

Account 4)used to spear-phish Company A employees and exfiltrate credentials from




*®As detailed above, according to Accurint records and emails from the electricity and natural
gas provider National Grid sent to Subject Account 7, MAHN resided on Edgehill Road in
Winthrop, MA (the “Winthrop Address”) during the time period of the UCA spear-phishing
campaign and cyber attack.
                                             20
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 22 of 46




Company A’s network,        According to NameCheap records, on August 6, 2020 at

23:18:20 UTC, NameCheap recorded a transaction notated as “DEPOSIT BITPAT’

with transaction number FM9HZ132V6iBd327eX6LGn in the amount of $26.15.

According to Bitpayi® records, the transaction date and time associated with this

transaction number was August 6, 2020 at 23:18:18 UTC. The merchant identified

was “Namecheap.com.

       54.    According to Google search history records for Subject Account 7

(andrewmahn@gmail.com), MAHN performed a search for “blockchain” on August 6,

2020 at 23:12:47 UTC, and then visited Blockchain.com approximately two seconds

later. This search occurred approximately six minutes before the UCA—now believed

to be MAHN—paid for the NameCheap account used to conduct the spearphishing

attack on Company A.

       55.    Relatedly, according to Google email records for Subject Account 7

(andrewmahn@gmail.com), MAHN received an email at Subject Account 7 from

Blockchain.com, email address notify@wallet-tx.blockchain.com, with subject line

‘Authorize log-in attempt.” The email contained the following message:

       Authorize Log In Attempt
       An attempt to login to your Blockchain wallet was made from an unknown browser.
       Please confirm the following details are correct:

17
   According to the EIS Report, after gaining access to a Company A server, the UCA changed
its configuration to collect and then email user credentials and passcodes to sds@comm-
[Company A abbreviation].com. A review of search warrant production for the Namecheap
account revealed tens of examples of the UCA receiving emails from sds@[Company Aj.com
(Subject Account 3), with x-mailer “ColdFusion 9 Application Server,” containing the
username and passwords of Company A employees with access to that server.
18
   According to finance.yahoo.com, Bitpay is a Bitcoin payment service provider based in
Atlanta, Georgia. Bitpay is the largest Bitcoin payment processor in the world, and enables
businesses to accept payments in Bitcoin and Bitcoin Cash and send those funds directly to
a bank account.

                                            21
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 23 of 46




       Time: 2020-08-06 23:15:31 GMT [UTC]
       Browser: Firefox 7
       Operating System: Windows 10.

       56.    As highlighted by the above email, MAHN logged into his Blockchain

wallet approximately three minutes before the UCA made a payment to NameCheap

at 23:18:18 UTC. Additionally, as detailed above, the operating system associated

with the above-referenced login to Blockchain.com matches the operating system

used by the UCA to log into Subject Account 8(AWS IP) and the operating system

associated with MAHN’s authentications to Company As customer website.

       57.    The funds that paid for the NameCheap account used in the spear-

phishing attack on Company A can be identified as originating from MAHN’s account

at a virtual currency exchange named Coinbase (“Coinbase Account”). Specifically,

according to Coinbase records, on or about December 21, 2017,             MAHN initiated a

transfer of .01 Bitcoin^o (BTC)from the Coinbase Account, registered with Subject

Account        7       (andrewmahn@gmail.com)2i,               to       BTC         address22



19
   According to Chainanalysis records, which are recorded in UTC, this transaction was
published to the blockchain in the morning hours of December 22, 2017.
20 Based on my training and experience, I know that BTC is a decentralized virtual currency,
which is circulated over the Internet, but which is not backed by a government. BTC is
supported by a peer-to-peer network. All transactions are recorded on BTC’s public ledger,
called the ‘blockchain.’ Although transactions are visible on the pubhc ledger, each
transaction is only listed by a complex series of number that does not identify the individuals
involved in the transaction.
21 MAHN’s association with the Coinbase Account was identified during a review of emails
contained in Subject Account 7. Specifically, on June 2, 2018, MAHN received an email from
‘Coinbase’ no-reply@coinbase.com at Subject Account 7 with subject hne “A deposit for $50.00
USD has been started.” The following message appeared in the body of same email: “Hi
Andrew, On Saturday Jun 2, 2018 you authorized Coinbase to fund your Stored Value
Account with $50.00 from your linked bank account. We have debited your linked bank
account accordingly.”
22 Based on my training and experience, I know that—like sending and receiving an email
via an email address, a user can send and receive BTC via a BTC address.
                                              22
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 24 of 46




lGWVU3vdT4rG8XjNeYcRSVaAc4FlEmwWms (“BTC Address 1”). According to

Coinbase records, the two-factor authentication code for this transaction was sent to

the phone number 321-829-4141. According to Google subscriber records, 321-829-

4141   is    a   Google   Voice   number         registered    to   Subject   Account   7


(andrewmahn@gmail.com).

       58.   Based on my training and experience, US-based exchanges require

customers to verify their identities during account registration in an effort to combat

money laundering. In this case, according to Coinbase records, MAHN submitted a

photo of himself as well as his Massachusetts driver’s license during Coinbase

Account creation, as excerpted below:



                             Massachusetts

                                                              ^'1
                                            V.
                                                              a
                                  I




                                                      I APT1 j




                                          23
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 25 of 46




       59.   According to open source analysis of blockchain transactions associated

with BTC Address 1 analysis, the only deposit to BTC Address 1 was from MAHN’s

Coinbase account for 0.01 BTC on December 22, 2017. Also according to blockchain

analysis, the 0.01 BTC remained unused in BTC Address 1 until August 6, 2020,

when    .002456   BTC    was    transferred   to   a     Bitpay   address,   namely

lP4w68FxTGFB5NZQ9Cbb6wR4yAgGFF7iVr (“BTC Address 2”). According to

Bitpay records, the invoice ID associated with BTC Address 2 on that date.

FM9HZ132V6iBd327eX6LGn, was intended for the benefit of NameCheap and the

buyer's email was listed as mycircuits@protonmail.com.

       60.   As detailed above, mycircuits@protonmail.com was used to register the

UCA NameCheap account and the Susan Hart Comcast account. A link chart

representation of the aforementioned virtual currency transactions, as well as

MAHN’s connection to facilities associated with these transactions, appears below:



                                        24
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 26 of 46




                     @ coinbase             'Ref^stered «with*

                                                                 andirewnnahBgoTiaB^m
                                                                   (Subject AecMHit 7)

                          0^1 BTC
                     Sent -12/22/2017




                                                                     gomcost
                                                                 Acct«:*77310075042S«n
                                                                       'Susan Hart
                      lGWVU3viIT4._



                       0.002456 BTC                                Rqpstratipn Email
                      Sent-8 6/2020




                        bttpay                Buyer email-

                      1P4w6SF3(TG-.




                                 Invoice ID-,
                          FM9HZ132V6iBd327eX6LGn
                                                     Rei^atrstiM email




                                              Af
                                            HameCheep
                                        Domain:aHnmmot-oom




         J-   MAHN Purchased and Received Equipment at the His Prior Residence
              Likely Employed to Create the Susan Hart Comcast Account

      61.     Based on my review of emails received by MAHN using Subject Account

7 in the days preceding the first observed days of UCA activity, my training and

experience, and information provided by other experienced FBI agents, MAHN

appears to have researched the provisioning of a second IP address at the Winthrop

Address and ordered the networking equipment necessary to create the Susan Hart

account using a preexisting Comcast connection.




                                                   25
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 27 of 46




       62.   More specifically, according to Google search history records for Subject

Account 7 (andrewmahn@gmail.com), on July 25, 2020 and July 27, 2020, MAHN

performed the following searches:

        Comcast second wan port” on July 25, 2020 at 15:10:40 UTC
       homcast additional ip” on July 25, 2020 at 15:11:15 UTC
       homcast second wan port” on July 25, 2020 at 15:21:29 UTC
       homcast second ip” on July 27, 2020 at 19:22:42 UTC
       'second ip xfinity” on July 27, 2020 at 19:24:13 UTC
       'comcast business account” on July 27, 2020 at 19:25:43 UTC

       63.   According to Subject Account 7 emails dated August 2, 2020 through

August 4, 2020 from ebay@ebay.com, MAHN ordered the following Internet

networking equipment to be delivered to the Winthrop Address:

   ●   Arris SB6190 DOCSIS 3.0 Cable modem;
   ●   2 Way Digital iGhz High Performance Coax Cable Splitter; and
   ●   Motorola Signal Booster Broadband Drop Amplifier

       64.   As detailed above, the use of the Comcast IP by the UCA during the

cyber attack was only captured by Company A’s network logs on two occasions (in

September and October 2020) during the cyber attack, indicating the separate

Comcast account was created to provide an additional layer of obfuscation beyond the

use of VPN services like ProtonVPN and the above-referenced UCA infrastructure

registered with fake information.

                i. Subject Account 7search history Supports MAHN Being the UCA

       65.   As detailed above, the UCA stole a depot tool during the cyber attack

used to unlock features on Company A radios. According to Individual D, a Flexera-

developed software license manager was used to manually license the Depot Tool

stolen by the UCA during the cyber attack. According to Individual D, on October 17,

                                         26
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 28 of 46




2020, the UCA accessed Company A’s Flexera server and registered seven

entitlements on a radio with a known serial number after licensing the Depot Tool

for nine years.

       66.   According    to   Google   search   history   for   Subject   Account   7

(andrewmahn@gmail.com), MAHN performed multiple searches using search terms

that referenced Flexera, Flexera-related tools, or Company A entitlements registered

using Flexera beginning on October 16, 2020—which was just one day prior to the

UCA’s use of Flexera to register entitlements on a Company A device. A subset of

these searches follows:

   ●   On October 16, 2020 at 19:07:12 UTC, MAHN searched for “flexnet
       operations”;
   ●   On October 16, 2020 at 19:07:59 UTC, MAHN searched for “flexera trial”;
   ●   On October 16, 2020 at 19:15:02 UTC, MAHN searched for
       “FlexNetOperations_2020-R l_mstaller.bin”;
   ●   On October 16, 2020 at 19:57:10 UTC, MAHN searched for “flexnet makekey”;
   ●   On October 16, 2020 at 19:57:34 UTC, MAHN searched for “FLEXIm
       Programmers Guide”;
   ●   On October 16, 2020 at 20:01:16 UTC, MAHN searched for “Imcrypt manual”;
   ●   On October 16, 2020 at 20:06:13 UTC, MAHN searched for “flexnet eid
       [Entitlement IDs]”;
   ●   On Octboer 17, 2020 at 23:27:07 UTC, MAHN searched for “[Company A] cap
       max eid”;
   ●   On October 17, 2020 at 23:27:11 UTC, MAHN visited ‘[Company A] EID
       Reference Charts j North Georgia Communications’;
   ●   On November 14, 2020 at 15:08:31 UTC, MAHN searched for “HLKN4463”;
   ●   On November 14, 2020 at 15:08:58 UTC, MAHN searched for “Canada full
       frequency range eid”; and
   ●   On November 15, 2020 at 14:44:20 UTC, MAHN searched for “flexera
       license.dat.”

       67.   As referenced     above, MAHN’s Flexera-related        searches can be

correlated with the UCA’s activity recorded in the EIS Logs. Additionally, one of the

searches listed above can also be correlated with searches appearing in the search


                                          27
          Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 29 of 46




history for Subject Account 6(the UCA Google account associated with Subject Phone

1). Specifically, according to Google search history for Subject Account 6, on October

13, 2020 at 17:24:59 UTC and 17:34:06 UTC,the UCA visited a website titled‘Imcrypt

security - Community -Flexera Community and a website titled “HOW TO build your

own Imcr5^t- Wire Free Alliance,’ respectively. On November 20, 2020, I navigated

to one of the websites referenced above, namely ‘Imcrypt security - Community -

Flexera Community,’ which resolved to a Revenera^s Community forum regarding

the topic of “Imcrypt Security” and employees using imcrypt to create unauthorized

licenses.

         68.    Lastly, as detailed above, according to Individual D,on October 17, 2020,

the UCA accessed Company A’s FlexNet server and registered seven entitlements on

a radio with a known serial number. On January 28, 2020, I viewed the website

visited by MAHN titled “[Company A] EID Reference Charts                    North Georgia

Communications.” This webpage contained a list of entitlements, or Company A

features, that could be unlocked on Company A communication devices.

            j. MAHN Searched for a Company A Employee's Name Six Minutes Before
               That Employee Received a Spear-Phishing Email from Subject Account 4

         69.    As detailed in the Supplementary Logs, multiple Company A employees

began receiving spear-phishing emails from the UCA on August 7, 2020. More

specifically, on August 7, 2020 at 01:20:25 UTC, no-reply@comm-[Company A

abbreviationj.com (Subject Account 4)sent the first known spearphishing email to a

Company A employee (“Individual F”) at his Company A email address.


23
     According to Revenera’s website, Flexera’s Supplier Division is now named “Revenera.
                                              28
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 30 of 46




      70.   According   to   Google   search   history   for   Subject   Account   7

(andrewmahn@gmail.com), on August 7, 2020 at 01:14:51 UTC MAHN performed a

search for “[Individual F][Company A].” Notably, MAHN performed this search just

six minutes before the UCA sent a spear-phishing email to Individual F’s Company A

email address.

         k. MAHN Searched for a Company A’s Source Code Repository During the
            Spear-Phishing Campaign and After the Cyber Attack

      71.   As detailed above, according to the EIS Logs, after gaining access to

Company As network on September 28, 2020, the UCA navigated to a Company A

source code repository and code management solution named Bitbucket. According to

Company A, the UCAs immediate navigation to Bitbucket, as opposed to engaging in

general reconnaissance and network enumeration, was indicative of the UCAs

familiarity with Company As network.

      72.   According   to   Google   search   history   for   Subject   Account   7

(andrewmahn@gmail.com), MAHN performed searches for Bitbucket and visited its

website on August 30, 2020 and November 9, 2020. Specifically, on August 30, 2020

MAHN searched for “bitbucket” at 16:31:35 UTC and visited a Bitbucket webpage.

https://bitbucket.org/product at 16:31:39 UTC. According to the Supplementary Logs,

as of August 30, 2020 the UCA was already engaged in a spear-phishing campaign

against Company A employees and was attempting to authenticate to Company As

network using stolen credentials.

      73.   Also according to Google search history for Subject Account 7, on

November 9, 2020, MAHN searched for “bitbucket” at 12:17:59 UTC. Notably,


                                        29
        Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 31 of 46




according to those records, immediately prior to searching for “bitbucket,” MAHN

performed a search for “[Company A Device Family 2] system key” at 12:14:29 UTC.

According to Company A, the UCA exfiltrated source code related to Device Family 2

in addition to the Depot Tool.

         /. MAHN's Subject Account 7 Searches in the Days Preceding the Spear-
            Phishing Campaign Reveal an Interest in Hacking, Radio Service
            Software, and UCA Infrastructure

       74.   As detailed above, the UCA’s spear-phishing campaign against

Company A Employees began on August 7, 2020. As also detailed above, in the days

immediately preceding the receipt of spear-phishing emails by Company A

employees, MAHN conducted research regarding the acquisition of an additional

Comcast IP address and purchased equipment that could be used to register an

additional Comcast account at his residence.

       75.   However, approximately one month before MAHN appeared to take

affirmative steps towards the procurement of infrastructure used in the cyber attack,

MAHN performed multiple searches that appear to show an interest in hacking, data

to be exfiltrated, and targets of a prospective hack. Some examples of these searches

from Subject Account 7(andrewmahn@gmail.com) are excerpted below:

   ●   07/11/2020, 20:48:04 UTC - searched for “must watch hacker movies"
   ●   07/11/2020, 20:48:10 UTC - visited 'The Complete List of Hacker and
       Cybersecurity Movies'
   ●   07/11/2020, 20:51:37 UTC - searched for "must see hacker movies"
   ●   07/13/2020, 17:42:10 UTC - searched for "namecheap promo code"
   ●   07/20/2020, 17:31:21 UTC - searched for "radiosoftware [Company A] icom'
   ●   07/20/2020, 20:06:39 UTC - searched for "Radio service software -
       HackersRussia"
   ●   07/21/2020, 00:01:41 UTC - visited 'Index of/radiosoftware/[Company A]/ -
       RSWS'


                                         30
         Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 32 of 46




   ●07/21/2020, 00:08:52 UTC - visited 'ny6jiHKaii,HH [Company A] - Kjiy6
    jiK)6HTejieH paflHOCTaHi^iH [Company A],' which machine translated to
    "Publications [Company A]-[Company A] Radio Club'
  . 07/21/2020, 00:11:19 UTC - visited 'HACKERSRUSSIAS PUBLIC FTP'
  . 07/21/2020, 00:12:10 UTC - visited 'RADIOSOFTWARE RU: radio software
    download'
   ●    07/24/2020, 20:06:40 UTC - searched for "myview.[Company A].com"

        76.     Notably, MAHN also searched for NameCheap (the domain provider

used by the UCA to spear-phish Company A employees and exfiltrate credentials

from Company A’s network), and Company As radio service software. As detailed

above, during the cyber attack the UCA exfiltrated Depot Tool software that could be

used to unlock features on Company A radios.

              m. MAHN Currently Resides at the Subject Premises

                    i. MAHN Purchased the Subject Premises on January 28,
                       2021

        77.     As described above, MAHN received equipment likely used to create the

‘Susan Hart’ Comcast account at the Winthrop address. However, according to

records for MAHN’s Wings bank account, it appeared MAHN purchased the Subject

Premises, located at 15 Craven Terrace, Derry, New Hampshire, on January 28,

2021.

        78.     Specifically, according to Wings bank account records for an account

owned by “Andrew Mahn” address PO Box 266 Hudson NH 03051 US^'i, on December

28, 2020, MAHN wrote a check for Keller Williams Coastal Realty in the amount of

$5,000.00. Appearing in the note section of the check was the handwritten text “15

Craven Ter. Derry.” According to Google search history records for Subject Account



  As detailed above, this address was listed on MAHN’s Subject Account 9 invoice.
                                           31
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 33 of 46




7, MAHN performed a search for “15 craven derry gis” on December 27, 2020 at

13:23:52 UTC      15 Craven Ter. Derry, NH 03038” (which is the address of the

Subject Premises) on December 26, 2020 at 20:47:14 UTC, and visited “15 Craven

Ter, Derry, NH,03038|realtor.com” on December 23, 2020 at 15:49:22 UTC.

      79.    According to a Zillow.com listing's for the Subject Premises, the

Subject Premises was pending sale on December 28, 2020, which matches the date

of the above-referenced check. The Zillow listing identified the source of this

information as “Keller Williams via MLS.” Further, according to the Zillow listing,

the Subject Premises was sold on January 28, 2021.

      80.    Based on my training and experience, it appears the $5,000 check to

Keller Williams Coastal Realty was an earnest money check for the purchase of the

Subject Premises.

                ii. FBI Surveillance of MAHN Conducted Between February
                    13, 2021 and February 24, 2021 Confirms MAHN Currently
                    Resides at the Subject Premises

      81.    According to New Hampshire vehicle registration records, a gray

Subaru Crosstrek, License Plate Number 4480940, was registered to MAHN.

      82.    On February 13, 2020, FBI Boston Field Office initiated surveillance of

the Subject Premises. On the same date at approximately 14:30 Eastern Standard

Time (“EST”) an FBI Special Agent observed a gray Subaru Crosstrek and a blue

Mercury Mariner at the Subject Premises. A photo taken by the FBI Special Agent




25 Accessed on February 23, 2021 and available at https://www.zillow.com/homedetaLls/15-
Craven-Ter-Derry-NH-03038/86807428_zpid/.
                                          32
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 34 of 46




on February 13, 2020 of said vehicles parked in the driveway of the Subject

Premises appears below:




               On February 25, 2021, two FBI Special Agents initiated surveillance of

the Subject Premises at 03:50 EST. On same date at 05:02 EST, a Subaru Crosstrek,

dark in color” bearing New Hampshire license plate number 4480940 was observed

leaving the Subject Premises and following a direct route to a nearby on-ramp for

1-93 South.

      84.     According to Google Maps, the most direct route from the Subject

Premises to Entity As address is 1-93 South.

            n. Computing, Mobile, and External Storage Devices Are Likely to Contain
               Evidence of the Subject Offenses

      85.      As detailed above, MAHN maintained a virtual currency account^^ used

to pay for UCA infrastructure. According to Investopedia.com, a virtual currency



26
  According to Investopedia.com, and based on my training and experience, a virtual
currency wallet is analogous to a physical wallet. However, instead of storing physical
                                          33
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 35 of 46




wallet is a software program into which virtual currency is stored. Virtual currency

wallets come in many forms, the four main types of which are desktop, mobile, web.

and hardware.

      86.    According to play.google.com and apps.apple.com, Blockchain.com has a

mobile cryptocurrency wallet application for android and iOS with tens of millions of

users worldwide. The mobile application permits users to buy, sell, hold, send.

receive, and earn interest in the wallet brokerage.

      87.    According to play.google.com and apps.apple.com. Coinbase has a mobile

application for android and iOS permitting users access to the world’s largest

cryptocurrency exchange. According to blog.coinbase.com. Coinbase also allows users

to view their wallet transaction history.

      88.    According to play.google.com, Keepass has a mobile appHcation named

‘Keepass2Android Password Safe.’ According to the apphcation’s description,

Keepass2Android is compatible with KeePass Password Safe vl and v2 for Windows

and aims at simple synchronization between devices. According to an August 19, 2020

email from tracking@shipstation.com to Subject Account 7, MAHN received dehvery

of an android device, namely a Samsung Galaxy SlOe smartphone, on same date.

Notably, according to Google Device List records for Subject Account 7, the only

mobile devices used to access Subject Account 7 since June 9, 2020 were two

iPhones—however, MAHN received dehvery of the Samsung Galaxy approximately

twelve days after the UCA began the spear-phishing campaign against MSI



currency, the wallet stores relevant information such as secure private keys used to access
public virtual currency addresses and carry out transactions.
                                            34
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 36 of 46




employees, indicating that the Samsung Galaxy device may have been employed as

another form ofUCA infrastructure.

      89.     As highlighted above, MAHN received multi-factor authentication

messages and notifications when accessing multiple services, some of which link

MAHN to infrastructure or IP addresses utilized by the UCA during the cyber attack.

Also based on my training and experience in cyber-related investigations, cyber actors

utilize mobile devices and hardware tokens to access operational infrastructure and

personal accounts containing evidence of the Subject Offenses. In the specific

example referenced immediately above, MAHN appeared to use a mobile device to

socially engineer Individual B into providing his Okta two factor authentication code.

Further, as described by Coinbase’s website, a virtual currency transaction history

may be available via a search of MAHN’s mobile devices. Lastly, based on my training

and experience in computer-related investigations, a search of contact lists and other

data stored directly on mobile device hardware frequently leads to the identification

of additional facilities used by cyber actors in furtherance of the Subject Offenses

and co-conspirators.

            0. Training and Experience

      90.      Based   on   my   training    and   experience   in   computer-related

investigations, I believe that a search of the Subject Premises wiU likely yield the

following types of evidence relating to the Subject Offenses:




27
  According to the EIS Report, Individual B began receiving social engineering SMS text
messages as early as August 31, 2020.
                                            35
          Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 37 of 46




           a. the identity of the individual (and any potential co-conspirators)

involved in the spear-phishing and cyber attack against Company A;

           b. the identification of additional communication accounts utilized by the

UCA;

           c. the methods, techniques, and tools used to conduct the illegal activities;

           d. device(s) used to store stolen data from Company A during the cyber

attack;

           e. device(s) employing stolen code or tools stolen from Company A during

the cyber attack;

           f. item(s) and/or document(s) related to the shipment of Company A

devices employing stolen Company A code or software;

            g. proceeds related to the shipment of Company A devices employing stolen

Company A code or software; and

            h. item(s) or device(s) used to store virtual currency wallet(s) used to pay

for attacker infrastructure.

   III.    SEARCH PROCEDURE

       91.     Based upon my training and experience, and the training and

experience of specially trained personnel whom I have consulted, searches of evidence

from electronic storage media commonly require agents to download or copy

information from the electronic storage media and their components, or remove most

or all electronic storage media items {e.g. computer hardware, computer software.

computer-related documentation, and cellular telephones) to be processed later by a



                                           36
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 38 of 46




qualified computer expert in a laboratory or other controlled environment. This is

almost always true because of the following:

             a.     Electronic storage media can store the equivalent of thousands of

pages of information. Especially when the user wants to conceal criminal evidence,

he or she often stores it with deceptive file names. This requires searching authorities

to examine all the stored data to determine whether it is included in the warrant.

This sorting process can take days or weeks, depending on the volume of data stored.

and it would be generally impossible to accomplish this kind of data search on site.

             b.     Searching electronic storage media for criminal evidence is a

highly technical process requiring expert skill and a properly controlled environment.

The vast array of computer hardware and software available requires even computer

experts to specialize in some systems and appUcations, so it is difficult to know before

a search which expert should analyze the system and its data. The search of an

electronic storage media system is an exacting scientific procedure which is designed

to protect the integrity of the evidence and to recover even hidden, erased,

compressed, password-protected, or encrypted files. Since electronic storage media

evidence is extremely vulnerable to tampering or destruction (which may be caused

by mahcious code or normal activities of an operating system), the controlled

environment of a laboratory is essential to its complete and accurate analysis.

             c.     In order to fully retrieve data from a computer system,the analyst

needs all storage media as well as the computer. The analyst needs all the system

software (operating systems or interfaces, and hardware drivers) and any



                                          37
          Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 39 of 46




applications software which may have been used to create the data (whether stored

on hard disk drives or on external media).

              d.      In addition, electronic storage media such as a computer, its

storage    devices,   peripherals,   and   Internet   connection    interface    may    be

instrumentalities of the crime(s) and are subject to seizure as such if they contain

contraband or were used to carry out criminal activity.

      92.     When searching the Subject Premises, it is likely that Apple brand

devices, such as iPhones or iPads, will be found (as discussed above). I know from my

training and experience and my review of publicly available materials published by

Apple that those Apple devices can enable what is referred to as “Touch ID,” a feature

that recognizes up to five fingerprints designated by the authorized user of the

iPhone. A Touch ID sensor, a round button on the iPhone or iPad, can recognize

fingerprints. The fingerprints authorized to access the particular device are a part of

the security settings of the device and will allow access to the device in lieu of entering

a numerical passcode or longer alpha-numerical password, whichever the device is

configured by the user to require.

       93.    The Touch ID feature only permits up to five attempts with a fingerprint

before the device will require the user to enter a passcode. Furthermore, the Touch

ID feature will not substitute for the use of a passcode or password if more than 48

hours have passed since the device has been unlocked; in other words, if more than

48 hours have passed since the device was accessed, the device will require the

passcode or password programmed by the user and will not allow access to the device



                                            38
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 40 of 46




based on a fingerprint alone. Similarly, Touch ID will not allow access if the device

has been turned on or restarted, if the device has received a remote lock command,

or if five attempts to match a fingerprint have been unsuccessful.

      94.    For these reasons, it is necessary to use the fingerprints and

thumbprints of any device’s users to attempt to gain access to any Apple devices found

at the Subject Premises while executing the search warrant. The government may

not be able to obtain the contents of the Apple devices if those fingerprints are not

used to access the Apple devices by depressing them against the Touch ID

button. Although I do not know which of the ten finger or fingers are authorized to

access on any given Apple device and only five attempts are permitted, I know based

on my training and experience that it is common for people to use one of their thumbs

or index fingers for Touch ID, and in any event all that would result from successive

failed attempts is the requirement to use the authorized passcode or password.

      95.    I also know from my training and experience and my review of publicly

available materials published by Apple that those Apple devices can enable what is

referred to as ‘Face ID.’ According to Apple’s website, upon completing Face ID setup.

which involves enrolling a user’s face, users can securely unlock their iPhone or iPad

by glancing at the device’s screen rather than entering a passcode. Face ID allows

permits users to authorize purchases and sign into applications. The government may

not be able to obtain the contents of the Apple devices if it is not unlocked using the

aforementioned Face ID facial recognition secure unlock feature.




                                          39
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 41 of 46




      96.    Pursuant to Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure,

this warrant will authorize the removal of electronic storage media and copying of

electronically stored information found in the premises described in Attachment A so

that they may be reviewed in a secure environment for information consistent with

the warrant. That review shall be conducted pursuant to the following protocol.

      97.    The review of electronically stored information and electronic storage

media removed from the premises described in Attachment A may include the

following techniques (the following is a non-exclusive list, and the government may

use other procedures that, like those listed below, minimize the review of information

not within the list of items to be seized as set forth herein):

             a.     examination of all the data contained in such computer hardware,

computer software, and/or memory storage devices to determine whether that data

falls within the items to be seized as set forth in Attachment B;

             b.     searching for and attempting to recover any deleted, hidden, or

encrypted data to determine whether that data falls within the list of items to be

seized as set forth in Attachment B (any data that is encrypted and unreadable will

not be returned unless law enforcement personnel have determined that the data is

not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)

contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses

specified above);




                                           40
         Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 42 of 46




             c.     surveying file directories and the individual files they contain to

determine whether they include data falling within the list of items to be seized as

set forth in Attachment B;

             d.     opening or reading portions of files, and performing key word

searches of files, in order to determine whether their contents fall within the items to

be seized as set forth in Attachment B.

   IV.      CONCLUSION

      98.    Based on the above information, I respectfully submit that there is

probable cause to believe that evidence, instrumentalities, and fruits of violations of

Title 18, United States Code, Sections 1030 and 1343 are located at the Subject

Premises, further described in Attachment A. By this affidavit and application, I

request that the Court issue a search warrant for the Subject Premises, authorizing

the seizure of the items described in Attachment B,pursuant to the protocol described

in the addendum to Attachment B.

         FURTHER AFFIANT SAYETH NOT.

                                                Isl Damien A. Colon

                                                Damien A. Colon
                                                Special Agent
                                                Federal Bureau of Investigation


The affiant appeared before me by telephonic conference this 17th day of March, 2021,
pursuant to Fed. R. Crim. P. 4.1, and affirmed under oath the content of this affidavit
and application.




HON. ANDREA K. JOHNSTONE
United States Magistrate Judge
                                           41
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 43 of 46




                               ATTACHMENT A

             DESCRIPTION OF PREMISES TO BE SEARCHED

      The Subject Premises is the single family house located at 15 Craven

Terrace, Derry, New Hampshire. The house is a white, two-story residence with a

red front door and an attached two-car garage. The number “15” is written on the

mailbox post in front of the house. The Subject Premises is pictured below:
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 44 of 46




                                ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, contraband, and fruits concerning violation of

Title 18, United States Code, Sections 1030 and 1343 (the “Subject Offenses”), as

follows:

      1.     Documents and objects concerning occupancy, ownership, or control of

the Subject Premises.

      2.     Items related to computer intrusions, including spearphishing.

      3.     Items related to Company A.

      4.     Company A source code.

      5.     Items related to Company A passwords, login information, document

downloading, or any unauthorized computer access.

      6.     Items relating to the sale of Company A products, features, source code.

including unlocking of features on Company A devices.

      7.     Items related to NameCheap or AWS accounts used in the Subject

Offenses.

      8.     Items relating to BitPay, Coinbase or other cryptocurrency accounts

used in the Subject Offenses.

      9.     Items related to the identities and contact information of participants in

or witnesses to the Subject Offenses.

       10.   Items related to the state of mind of participants in the Subject

Offenses at or near the time of the Subject Offenses.
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 45 of 46




      11.    Any passwords, encryption keys, security keys, code generators, or other

devices that may be necessary to access any electronic equipment or accounts.

      12.    Electronically-stored data consisting of the items to be seized set forth

in Attachment B.

      13.    Information which tends to identify the user(s) of or person(s) with

control over or access to any electronic storage media in which any of the items

described in Attachment B are found.

      14.    During the execution of this search warrant at the Subject Premises,

law enforcement personnel are authorized to depress the fingerprints and/or

thumbprints of persons at the Subject Premises onto the Touch ID sensor of any

Apple iPhone, iPad, or other Apple brand device in order to gain access to the contents

of any such device.
       Case 1:21-mj-00074-AJ Document 1 Filed 03/17/21 Page 46 of 46




                      ADDENDUM TO ATTACHMENT B

       Pursuant to Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

      The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

      a.    examination of all the data contained in such computer hardware,
            computer software, and/or memory storage devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching for and attempting to recover any deleted, hidden, or
            encrypted data to determine whether that data falls within the Ust of
            items to be seized as set forth in Attachment B (any data that is
            encrypted and unreadable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
            above);

      c.    surveying file directories and the individual files they contain to
            determine whether they include data falling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of files, and performing key word searches
            of files, in order to determine whether their contents fall within the
            items to be seized as set forth in Attachment B.
